Citation Nr: 1548191	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a prostate disability and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

7.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent prior to April 1, 2009, and 70 percent from April 1, 2009.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 including combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the November 2008 decision, the RO denied an evaluation in excess of 30 percent for PTSD.  During the course of the appeal, the RO increased the rating for PTSD to 70 percent effective from April 1, 2009.  The Veteran continues his appeal, seeking a 100 percent rating.  See October 2010 Veteran's statement.  It is noted that temporary total ratings have been assigned based on hospitalization for the periods from February 17, 2009, to April 1, 2009, August 17, 2009, to October 1, 2009, and November 15, 2010, to October 1, 2011.  

In an October 2011 rating decision, the RO denied service connection for OSA, CFS, ED and right shoulder disability, and declined to reopen the claims of service connection for hypertension and prostate disability.  The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2015 videoconference Board hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The issues of an increased rating for PTSD, TDIU, and service connection for OSA, CFS, hypertension, prostate disability and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 rating decision denied claims for service connection for hypertension and right shoulder disability and denied a petition to reopen the claim of service connection for prostate disability; the Veteran did not perfect an appeal of the decision as to these issues.

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claims of service connection for right shoulder disability, prostate disability and hypertension.

3.  The Veteran's current right shoulder disability is a result of his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claims of entitlement to service connection for a right shoulder disability, a prostate disability and hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right shoulder disability was incurred in or is otherwise related to his active service.  38 U.S.C.A. §§ 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

For the following reasons, the Board finds that the low threshold for new and material evidence set forth in Shade has been met with respect to the claims for prostate disability, hypertension and right shoulder disability.

A.  Prostate disability

The Veteran filed his initial claim for service connection for prostate disorder in October 2006.  He submitted statements explaining that he was in in Vietnam and he sought service connection based on herbicide presumption.  The claim was denied because, although he had been in Vietnam and herbicide exposure was conceded, he did not have a disease subject to the herbicide presumption (i.e., prostate cancer), and the disease he did have, benign prostate hypertrophy (BPH), was not shown to be otherwise related to service.  Evidence considered included private treatment records from 1989 to 2006 showing prostate biopsy in 2004 and resection due to urinary retention secondary to BPH in 2005.  The Veteran did not appeal the denial of this claim, but instead attempted to reopen the claim in May 2008.  Additional evidence added to the record included VA treatment records dated through September 2008 showing ongoing BPH.  The petition to reopen the claim was denied in the November 2008 rating decision based on a finding that new and material evidence had not been submitted.  

The Veteran did not timely appeal this decision, and the decision denying service connection for BPH became final. 

The evidence received subsequent to the appeal period includes VA clinical records showing ongoing treatment for BPH.  He reported in his June 2013 substantive appeal that, "My prostate condition is a presumptive condition of Agent Orange exposure in Vietnam and my fall after I had to jump out of the helicopter in a hot zone that night on that air assault mission."  (emphasis added).  Additionally, the Veteran provided detailed testimony before the undersigned as to the circumstances of his service.  Specifically, the Veteran testified that he suffered a hard fall out of a helicopter during a now-documented combat mission in Vietnam.  He explained that he hurt his pelvic/urinary/prostate area during the fall and that he has had problems with the prostate that he believes is related to that incident.  The testimony as to combat circumstances in which he injured himself, which is also detailed in his June 2013 substantive appeal, clearly relates to an unestablished fact in the Veteran's claim for service connection for prostate disability.  Therefore, it is new and material; reopening of the claim is in order.  

B.  Hypertension

The Veteran filed his initial claim for service connection for hypertension in May 2008.  The claim was denied in November 2008 because, although there was current hypertension, it was not shown to be incurred in service or otherwise related to service.  Evidence considered included service treatment records negative for hypertension and 2007 through 2008 VA treatment records showing hypertension.  

The Veteran did not timely appeal this decision, and the decision denying service connection for hypertension became final. 

The evidence received subsequent to the appeal period includes VA clinical records showing ongoing treatment for hypertension.  In his June 2013 substantive appeal, the Veteran noted that studies show that PTSD causes OSA, CFS, ED, and hypertension in combat veterans.  Additionally, the Veteran provided the aforementioned detailed testimony before the undersigned as to the circumstances of his service.  The testimony included his assertions that his hypertension is due to service-connected PTSD and/or heart disease, and that he has essentially been told this by health care providers.  This testimony as to the connection between his service-connected disabilities and hypertension clearly relates to an unestablished fact in the Veteran's claim for service connection for hypertension.  Therefore, it is new and material; reopening of the claim is in order.  

C.  Right Shoulder Disability

The Veteran filed his initial claim for service connection for right shoulder disability in May 2008.  The claim was denied in November 2008 because, although there was current right shoulder arthritis, it was not shown to be incurred in service or otherwise related to service.  Evidence considered included service treatment records negative for hypertension and 2007 through 2008 VA treatment records showing right shoulder arthritis.  

The Veteran did not timely appeal this decision, and the decision denying service connection for a right shoulder disability became final. 

The evidence received subsequent to the appeal period includes VA clinical records showing ongoing treatment for right shoulder disability.  In his June 2013 substantive appeal, he stated as follows:

I had to jump out that helicopter on a night air assault mission into a hot zone (live combat) to save another ambushed unit with dead and wounded soldiers. When I was told to depart the helicopter we were approximately 20 30 feet off the ground. I injured my right shoulder when I landed on my right shoulder extremely hard that night. ... In combat back then we did not keep notes or ask fellow soldiers to remember the details of our injuries while we all were too busy trying to avoid hostile fire. When I landed on the ground that night I had to decide whether to get up and keep fighting or lay there and die from hostile fire. As for sick call records in my type of unit there was no sick call in killed or be killed combat in Vietnam.  Unless we were shot missing body parts or had obvious broken bones we just had to keep going.

Additionally, the Veteran provided detailed testimony before the undersigned as to the circumstances of his combat service.  The testimony also included his assertions that his right shoulder has been problematic since the injury in service.  This testimony as to the connection between his right shoulder arthritis and the circumstances of his combat service in Vietnam clearly relates to an unestablished fact in the Veteran's claim for service connection for right shoulder injury.  Therefore, it is new and material; reopening of the claim is in order.  

II.  Service connection for right shoulder disability

The evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for right shoulder disability.  Therefore, no further development is required before the Board decides this claim.  

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran urges that he hurt his right shoulder in combat.  Specifically, he states he injured it jumping out of a helicopter at low level when he was being inserted into a combat situation in Vietnam.  His combat experience has been documented by VA to include attacks while at Cu Chi and Tay Ninh Base Camp.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Although the service treatment records do not show complaints of or treatment for a right shoulder disability, the Board finds that the incident occurred.  In addition, despite the absence in the Veteran's service treatment records, the Board accepts its occurrence, per Reeves and 1154(b) as the Veteran indicated that the incident occurred as a result of serving in Vietnam.  

Based on the Veteran's credible reports, continuity of symptomatology of chronic right shoulder disability has been established since the Veteran's service.  Thus the remaining elements of service connection are satisfied. 38 U.S.C.A. § 1154(b); See Walker, 701 F.3d 1331.

Thus, the evidence is at least in equipoise as to whether the Veteran's right shoulder disability, diagnosed as right shoulder arthritis, is due to the combat-related incidents in Vietnam.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that service connection for right shoulder disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.  

New and material evidence having been received, the claim for service connection for a prostate disability is reopened.  

Service connection for right shoulder disability is granted.


REMAND

The Veteran has urged that his service-connected PTSD is more severe than indicated by the currently-assigned ratings throughout the entire period on appeal.  In this regard, the Board notes that the most recent VA examination report of record is dated in December 2010.  In light of the Veteran's credible statements that his disability picture is more severe, and mindful that the examination is almost five years old, another examination must be afforded to accurately assess his current level of PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, as it is his contention that the symptoms of PTSD prevent him from working, the claim of TDIU is remanded because information obtained in association with the PTSD claim clearly may be relevant to the claim for TDIU.  

As to the claims for service connection for OSA, CFS, and ED, the Veteran testified that he has been told by health care providers that these disabilities are causally related to his service-connected PTSD.  In a September 2010 statement, he referenced an article on the internet in support of his claim.  He also testified as to his belief that his hypertension is causally related to his PTSD or his recently service-connected ischemic heart disease.  

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Board finds the Veteran's testimony generally candid, he is not competent to opine as to the etiology of his OSA, CFS, ED, or hypertension, and there is no actual medical opinion evidence addressing the theories that he has asserted as to secondary service connection that takes into consideration his credible assertions.  Under the circumstances, the Board will order examinations to determine whether there is in fact a causal relationship between these disabilities and the aforementioned service-connected PTSD and/or heart disease.  

Also, as to his claim for service connection for prostate disorder, the Veteran has testified that he injured his pelvic area when he hit the ground hard during a documented rescue mission in Vietnam during combat.  An examination is warranted to determine the exact nature of any current prostate disability, and to ascertain whether any current prostate disability is related to the documented incident in service.

Since the claims noted above are being returned, any recent VA treatment records that are not of record should be associated with his claims.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claims, including the service connection claims under 38 C.F.R. § 3.310, and request that he provide additional information about relevant evidence not yet obtained. 

2.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from February 2015.  

3.  After completion of the above, afford the Veteran an appropriate VA examination that addresses the functional impairment resulting from his service-connected PTSD throughout the period on appeal.  The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide information concerning the functional impairment resulting from the Veteran's service-connected PTSD that may affect the ability to function and perform tasks in a work setting.  All subjective symptoms and objective findings must be set forth in a typewritten report.

All indicated evaluations, studies, and tests deemed necessary must be accomplished, and all findings reported in detail.

4.  Then, schedule the Veteran for a VA medical examination to determine the current nature and the likely etiology of the claimed OSA, CFS, hypertension, prostate disability and ED.  All indicated tests must be conducted.  The examiners should elicit from the Veteran and record a full clinical history referable to each claimed disability.  The Veteran's electronic record must be reviewed, including the Veteran's service treatment records, VA and private records, as well as his lay statements and testimony which the Board considers credible.  

a.  Based on his/her review of the case, the examiner should opine as to whether any OSA is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including presumed in-service herbicide exposure, had its onset during service OR is due to or aggravated by service-connected PTSD or heart disease.  

b.  Based on his/her review of the case, the examiner should opine as to whether any CFS is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including presumed in-service herbicide exposure, had its onset during service OR is due to or aggravated by service-connected PTSD or heart disease.  

c.  Based on his/her review of the case, the examiner should opine as to whether any hypertension is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, presumed in-service herbicide exposure, had its onset during service OR is due to or aggravated by service-connected PTSD or heart disease.  

d.  Based on his/her review of the case, the examiner should opine as to whether any prostate disability is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including whether it is a residual of the reported in-service jump and combat-related falls, presumed in-service herbicide exposure, had its onset during service OR is due to or aggravated by service-connected PTSD or heart disease.  

e.  Based on his/her review of the case, the examiner should opine as to whether any ED is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including whether it is a residual of the reported in-service jump and combat-related falls, presumed in-service herbicide exposure, had its onset during service OR is due to or aggravated by service-connected PTSD or heart disease.  

The rationale for all opinions expressed should be provided.  The examiners should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


